NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   STATE OF ARIZONA, Plaintiff/Appellee,

                                         v.

             ROCKY THOMAS MAYFIELD, Defendant/Appellee,
                  _______________________________

                  AZTECA BAIL BONDS, et al., Appellants.


                              No. 1 CA-CV 17-0310
                                FILED 12-21-2017


            Appeal from the Superior Court in Maricopa County
                       No. CR2014-150719-001 DT
             The Honorable Julie Ann Mata, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Kim Felcyn
Counsel for Plaintiff/Appellee State of Arizona

Clifford M. Sherr Attorney at Law, Phoenix
By Clifford M. Sherr
Counsel for Appellants
                        STATE v. MAYFIELD, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1             Azteca Bail Bonds and Banker’s Insurance Company
(“Appellants”), in the matter of Defendant Rocky Thomas Mayfield, appeal
the forfeiture of Mayfield’s bond. For the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           In October 2014, Mayfield was charged in Maricopa County
Superior Court with various felony offenses. Mayfield pled not guilty and
was released from custody after Appellants posted a $75,000 appearance
bond in November 2014, with indemnification provided by Mayfield’s
sister.

¶3            The court set a pretrial conference for March 2015. However,
Mayfield absconded to North Dakota and was arrested there on new
charges before the March 2015 hearing.1 Due to his arrest, Mayfield failed
to appear at that hearing and a bench warrant was issued for his arrest.
Appellants moved to exonerate the bond, claiming that pursuant to
Arizona Rule of Criminal Procedure (“Rule”) 7.6(d)(2) they had alerted
authorities to Mayfield’s incarceration.       Appellants offered to pay
extradition costs, estimated to be $1,650.

¶4            A bond hearing was set for September 22, 2015, however it
was continued while Mayfield’s North Dakota trial was underway. After
his North Dakota trial and sentencing concluded, Mayfield was relocated
to a prison facility in California, but authorities returned him to Arizona in


1      In their February 2015 Motion to Exonerate Mayfield’s Bond,
Appellants stated Mayfield was charged in North Dakota with possession
of a firearm by a felon, aiding and abetting, possession of drug
paraphernalia, and possession of methamphetamine with intent to sell.
They further asserted Mayfield was being held in North Dakota on a
$1,000,000 bond.



                                      2
                         STATE v. MAYFIELD, et al.
                           Decision of the Court

November 2016. The court held its bond hearing on January 31, 2017. The
hearing was continued for the submission of supplemental briefing. At the
continued hearing on March 21, 2017, the court found no reasonable cause
for why Mayfield failed to appear and forfeited $65,000 of the $75,000 bond.

¶5           Appellants timely appealed. We have jurisdiction pursuant
to Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1).

                               DISCUSSION

¶6             Appellants argue the superior court abused its discretion in
forfeiting such a large portion of the bond when Mayfield was incarcerated
in another state at the time of his hearing. Appellants additionally argue
that under Rule 7.6(c)(2), incarceration on new charges constitutes good
cause for a failure to appear.

¶7             The court reviews the rules governing appearance bonds de
novo. State v. Garcia Bail Bonds, 201 Ariz. 203, 205, ¶ 5 (App. 2001). The court
reviews a bond forfeiture for an abuse of discretion. State v. Old West
Bonding Co., 203 Ariz. 468, 471, ¶ 9 (App. 2002).

¶8               Appellants argue they provided reasonable cause for
Mayfield’s failure to appear and thus provided an appropriate excuse
necessitating bond exoneration. See Ariz. R. Crim. P. 7.6(c)(2) (providing
that if defendant’s failure to appear “is not explained or excused, the court
may enter an appropriate order of judgment forfeiting all or part of the
amount of the bond”). In determining whether a defendant’s non-
appearance is excusable, the court reviews the defendant’s actions. State v.
Int’l Fid. Ins. Co., 238 Ariz. 22, 25, ¶ 8 (App. 2015).

¶9              Mayfield absconded to North Dakota and committed further
offenses, thereby resulting in his incarceration in that state. While
reasonable cause may excuse a failure to appear and thereby avoid bond
forfeiture, Arizona courts have long held that a failure to appear based on
incarceration does not necessarily establish good cause. See State v. Rocha,
117 Ariz. 294, 297 (App. 1977) (stating that the defendant’s incarceration
leading to his failure to appear “was because of his own misconduct and is
not excusable”). “[I]n cases where a defendant’s non-appearance is due to
his own fault, the surety is not entitled to relief because the defendant’s
inability to appear is the result of his own voluntary act in committing the
second offense and not an act of law preventing his appearance.” Garcia
Bail Bonds, 201 Ariz. at 206, ¶ 12.




                                       3
                         STATE v. MAYFIELD, et al.
                           Decision of the Court

¶10            Further, Appellants fail to recognize that a bond may be
forfeited for violation of a condition of the bond, Ariz. R. Crim. P. 7.6(c), or
release conditions, Old West, 203 Ariz. at 473, ¶ 18. Generally, “[o]ne of the
conditions of [an] appellant’s bond [is] the mandatory condition of Rule
7.3(a)(2) that he not commit a criminal offense while out on bond.” Rocha,
117 Ariz. at 297. During release, Mayfield additionally was specifically
ordered “not to possess any weapons[,]” “not to possess any drugs without
a valid prescription[,]” and not to leave the state, all conditions he violated,
as evidenced by his North Dakota criminal convictions. We hold the court
did not err in finding Mayfield’s violation was neither explained or
excused.

¶11           When a defendant violates a condition of the appearance
bond without explanation or excuse, the court has discretion to forfeit all or
part of the bond. Ariz. R. Crim. P. 7.6(c), (d)(3). Relevant factors for the
court to consider in determining whether to forfeit all, part, or none of the
bond include:

       (1) whether the defendant’s failure to appear due to
       incarceration arose from a crime committed before or after
       being released on bond; (2) the willfulness of the defendant’s
       violation of the appearance bond; (3) the surety’s effort and
       expense in locating and apprehending the defendant; (4) the
       costs, inconvenience, and prejudice suffered by the state as a
       result of the violation; (5) any intangible costs; (6) the public’s
       interest in ensuring a defendant’s appearance; and (7) any
       other mitigating or aggravating factors.

Old West, 203 Ariz. at 475, ¶ 26. The surety has the burden to show by a
preponderance of the evidence some explanation or other mitigating factor
excusing the defendant’s non-appearance. Int’l Fid. Ins. Co., 238 Ariz. at 26,
¶ 12.

¶12           Mayfield willfully violated his release conditions by leaving
Arizona and absconding to North Dakota, where he committed further
crimes. Absconding to North Dakota led directly to Mayfield’s failure to
appear (violating the conditions of the bond), militating in favor of
forfeiture. See Garcia Bail Bonds, 201 Ariz. at 205-06, ¶¶ 10, 12. The court
did not err by considering this factor and its effect on Mayfield’s failure to
appear. Cf. Int’l Fid. Ins. Co., 238 Ariz. at 25, ¶ 8 (“The primary purpose of
an appearance bond is to ensure that the defendant appears at court
proceedings.”).




                                       4
                        STATE v. MAYFIELD, et al.
                          Decision of the Court

¶13           Appellants speculate the State was not inconvenienced or
prejudiced (beyond payment of transport costs) by Mayfield’s conviction.
Appellants located Mayfield and offered to pay for his relocation, and they
argue that this gesture weighs in favor of a lesser forfeiture. See Old West,
203 Ariz. at 474-75, ¶ 24 (noting that time between defendant’s non-
appearance and forfeiture hearing gives the surety “an opportunity to
avoid or mitigate the forfeiture” by finding and surrendering the defendant
or presenting other mitigating circumstances). Appellants further argued
the emotional strain the bond forfeiture would have on Mayfield’s sister
constituted an undue hardship. Given the broad discretion afforded the
court in determining whether to forfeit a bond once a defendant has failed
to appear without good cause or excuse, the court did not abuse its
discretion by forfeiting $65,000 of the $75,000 bond.

¶14             Appellants further argue the forfeited value of the bond
operates as a punishment of Appellants and Mayfield’s sister, as it bears
little to no relation to the cost and inconvenience to the State in regaining
custody of Mayfield. The amount of bail, which in turn determines the
necessary value of the appearance bond, is not a proxy for the anticipated
monetary cost to the State of the defendant’s failure to appear. Instead, it
reflects an amount deemed necessary to assure the defendant’s appearance
throughout proceedings and protect the victim and public at large (inter
alia, by preventing a defendant from absconding to another state to commit
further crimes). Ariz. Const. art. 2, § 22(B); see also A.R.S. § 13-3967(B)
(listing considerations guiding the superior court’s discretion in fixing the
amount of bail). To assure appearance, the bond creates a disincentive for
the defendant to abscond by creating a risk of financial loss. Limiting the
court’s discretion in a forfeiture determination to simply a calculation of the
State’s monetary “damages” would undermine the purpose of bail and
improperly constrain the court’s discretion to consider all relevant factors.
See Old West, 203 Ariz. at 475, ¶ 26. Thus, the superior court did not abuse
its discretion by considering various relevant factors and ordering
forfeiture of $65,000 of the $75,000 bond.




                                      5
                      STATE v. MAYFIELD, et al.
                        Decision of the Court

                            CONCLUSION

¶15            Because we find the court did not abuse its discretion in
forfeiting the bond, we affirm.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                      6